Motion GRANTED and Order filed April 17, 2020.




                                    In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-20-00276-CV
                                 ____________

                     IN RE TEXAN MILLWORK, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-20205


                                   ORDER

        On April 14, 2020, relator Texan Millwork filed a petition for writ of
mandamus asking this court to order the Honorable Daryl L. Moore, presiding
judge of the 333rd District Court of Harris County, to vacate his April 1, 2020
order compelling relator to produce Lazaro Cabrera for deposition in 21 days’
time.
      Relator also filed a motion for temporary relief asking this court to stay the
April 1, 2020 order, pending a decision on the petition for writ of mandamus. See
Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

      We ORDER the April 1, 2020 order STAYED until a final decision by this
court on relator’s petition for writ of mandamus, or until further order of this court.

      In addition, the court requests Sejal Adeshara and Kavan Adeshara, the real
parties-in-interest, to file a response to the petition for writ of mandamus on or
before May 11, 2020. See Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel consists of Justices Bourliot, Hassan, and Poissant.




                                           2